 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   TERENCE HAGBERG,                                     Case No.: 19cv2379 L (MDD)
12                                       Plaintiff,
                                                          ORDER REMANDING ACTION TO
13   v.                                                   STATE COURT
14   SPECIALIZED LOAN SERVICING,
     LLC et al.,
15
                                       Defendant.
16
17         Defendant Specialized Loan Servicing, LLC ("Specialized") removed this
18   wrongful foreclosure action from State court pursuant to 28 U.S.C. §§1332 and 1441.
19   For the reasons stated below, the action is remanded.
20         "Federal courts are courts of limited jurisdiction. They possess only that power
21   authorized by Constitution or statute, which is not to be expanded by judicial decree. It is
22   to be presumed that a cause lies outside this limited jurisdiction, and the burden of
23   establishing the contrary rests upon the party asserting jurisdiction." Kokkonen v.
24   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations omitted). Consistent
25   with the limited jurisdiction of federal courts, the removal statute is strictly construed
26   against removal. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). The burden of
27   establishing removal jurisdiction is on the removing party. See Abrego Abrego v. The
28   Dow Chem. Co., 443 F.3d 676, 682-85 (9th Cir. 2006).

                                                      1
                                                                                    19cv2379 L (MDD)
 1         “[A]ny civil action brought in a State court of which the district courts of the
 2   United States have original jurisdiction, may be removed . . ..” 28 U.S.C. § 1441(a).
 3   The notice of removal is based on 28 U.S.C. §1332. Under section 1332(a), original
 4   jurisdiction exists in cases of complete diversity, where the amount in controversy
 5   exceeds $75,000 and there is complete diversity, i.e., where each plaintiff is a citizen of a
 6   different state from each defendant.
 7         Three Defendants have been named in this action, Specialized, Affinia Default
 8   Services, LLC ("Affinia") and Mortgage Electronic Registration Systems, Inc. (MERS").
 9         Specialized did not sufficiently allege the citizenship of Affinia and MERS.
10   Affinia is a limited liability company. (Doc. no. 1 at 3; doc. no. 1-2 at 80-81.)1 The
11   citizenship of a limited liability company for purposes of diversity jurisdiction is
12   determined by examining the citizenship of each of its members. Carden v. Arkoma
13   Assoc., 494 U.S. 185, 195-96 (1990); Johnson v. Columbia Properties Anchorage. L.P.,
14   437 F.3d 894, 899 (9th Cir. 2006). Because Specialized has not provided any information
15   about Affinia's members' the Court cannot determine whether Affinia is diverse from
16   Plaintiff, who is a California citizen (doc. no. 1 at 3).
17         Specialized also alleges that MERS was incorporated in Delaware. (Id. at 3; doc.
18   no. 1-2 at 83.) As relevant here for purposes of diversity jurisdiction, a corporation is
19   "deemed to be a citizen of every State and foreign state by which it has been incorporated
20   and of the State or foreign state where it has its principal place of business." 28 U.S.C.
21   §1332(c)(1). Plaintiff alleged MERS's state of incorporation and failed to allege its
22   principal place of business. (Doc. no. 1 at 3; doc. no. 1-2 at 83.) The Court therefore
23   cannot determine whether MERS is diverse from Plaintiff.
24         For the foregoing reasons, the notice of removal fails to establish federal
25   jurisdiction. "If at any time before final judgment it appears that the district court lacks
26
27
28   1
           Page numbers are assigned by the electronic case filing system.
                                                    2
                                                                                    19cv2379 L (MDD)
 1   subject matter jurisdiction, the case shall be remanded." 28 U.S.C. § 1447(c). This
 2   action is therefore remanded to the Superior Court of the State of California for the
 3   County of San Diego.
 4         IT IS SO ORDERED.
 5
 6   Dated: December 30, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                                  19cv2379 L (MDD)
